Citation Nr: 0712191	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for splenomegaly.

2.  Entitlement to service connection for a bilateral 
shoulder disability, to include as secondary to a service-
connected disability.

3.  Entitlement to service connection for a bilateral elbow 
disability, to include as secondary to a service-connected 
disability.

4.  Entitlement to service connection for a back disability, 
to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to a service-connected 
disability.

6.  Entitlement to service connection for a blood disorder, 
to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1967.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the benefits sought on 
appeal.  

The veteran was scheduled for a September 2005 Travel Board 
hearing.  He did not appear for the hearing, and his hearing 
request was considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. §§ 19.37, 20.1304 (c), additional 
evidence received by the agency of original jurisdiction 
(AOJ) prior to transfer of the records to the Board after the 
appeal has been initiated, or additional evidence received 
following certification of an appeal to the Board shall be 
initially reviewed by the AOJ, unless this procedural right 
is waived by the veteran or by the veteran's representative.  
See 38 C.F.R. §§ 19.37, 20.1304 (c) (2006). 

In October 2006, the veteran submitted additional evidence to 
be added the record.  This evidence had not been previously 
considered by the AOJ.  By a letter dated in January 2007, 
the Board contacted the veteran and informed him that he had 
the right to either have the new evidence considered by the 
RO in the first instance or he could waive this right and 
have the Board proceed with this appeal.  The veteran did not 
respond to this letter; thus, the case is being remanded to 
the RO for initial consideration of the claim in light of the 
new evidence.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to this matter.   

Accordingly, the case is REMANDED for the following action:

1. The AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The AMC should review the case again 
based on the additional evidence 
submitted by the veteran in October 2006.  
If the benefits sought are not granted, 
the AMC should furnish the veteran and 
his representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


 
